Citation Nr: 1401510	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-27 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran timely filed a notice of disagreement (NOD) with a November 2005 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 Regional Office (RO) determination that the Veteran did not timely file an NOD with a November 2005 rating decision in which the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for left transfemoral amputation.  The Veteran testified at a Board hearing in September 2013 before the undersigned and a transcript is associated with the record.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for left transfemoral amputation is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In a letter dated November 29, 2005, the RO advised the Veteran of a November 2005 rating decision.

2.  The Veteran submitted correspondence received by the RO in March 2006 which can reasonably be assumed to be a timely NOD as to the November 2005 rating decision.


CONCLUSION OF LAW

The Veteran filed a timely NOD as to a November 2005 rating decision.  38 U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.109, 20.302 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA does not apply here as the issue of timeliness of an NOD is a jurisdictional matter, not a claim for benefits.  It is the jurisdictional initiation of an appeal and is not evidence-driven within the meaning of the VCAA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Further, as this decision fully grants the appellant's claim, any notice error or duty to assist omission is harmless.  

Timeliness of NOD

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Pursuant to applicable legal authority, an appeal is initiated by a timely filed NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be filed with the office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

38 U.S.C.A. § 7105(d)(3) provides that "questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result constitutes a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination becomes final.  The date of mailing the letter of notification of the determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When regulations implemented by VA require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305(a).

In a letter dated November 29, 2005, (and likely received by the Veteran in December 2005) the RO informed the Veteran, in part, that service connection could not be granted for left transfemoral amputation under 38 U.S.C.A. § 1151.  Following this decision, the Veteran submitted correspondence, date stamped as received by the RO on March 16, 2006, stating that he disagreed with "the decision dated 12/05."  

The RO issued a letter in April 2006 stating that the March 2006 statement did not qualify as a NOD because there is no decision dated December 2005 in his claim folder.

The Veteran subsequently submitted a statement in July 2009 indicating that he had not heard anything regarding his left leg claim based on section 1151 and requesting the status of such claim.  Following receipt of this correspondence, the RO issued a determination that the Veteran's March 2006 correspondence could not be accepted as a timely NOD with the November 2005 rating decision because he "did not indicate the specific determination with which you were in disagreement."

The Veteran submitted a notice of disagreement as to this determination and the RO issued a statement of the case (SOC) on April 2010, again informing the Veteran that his March 2006 correspondence was not timely filed.  The Veteran filed a substantive appeal in June 2010.

In September 2013, the Veteran testified at a Board hearing that his March 2006 statement was a NOD as to the November 2005 rating decision.  His representative stated that the Veteran "was trying to navigate a pretty complicated process with no representation" and that "common sense holds that he was responding to that rating decision. . . ."

Here, there is no dispute that the Veteran submitted a statement dated in March 2006, clearly expressing disagreement with a prior rating decision.  Although the Veteran stated that he disagreed with a decision "dated 12/05", and the actual decision was dated in late November 2005, it can reasonably be assumed that he meant to indicate he was disagreeing with the decision dated in November 2005, as that was the rating decision just prior to his statement.  This is particularly true as the decision likely did not reach the Veteran until December 2005.  Therefore, the NOD that the Veteran submitted in March 2006 is considered to be timely, and the appeal on the question of the timeliness of the NOD on the issue of service connection for left transfemoral amputation under 38 U.S.C.A. § 1151 is granted.  Further adjudication of this matter on the merits is discussed in the remand below.


ORDER

The Veteran filed a timely NOD as to the November 2005 rating decision.  To this extent, the benefit sought on appeal is granted.


REMAND

The November 2005 rating decision denied service connection for left transfemoral amputation under 38 U.S.C.A. § 1151.  As the above decision found that the Veteran timely submitted a notice of disagreement as to this decision, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.  Additionally, the Board notes that a VCAA letter addressing this issue is also necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran with VCAA notice regarding his claim for service connection for left transfemoral amputation under 38 U.S.C.A. § 1151.

2.  The RO/AMC should then review their determination regarding the denial of the Veteran's claim and issue an appropriate SOC in this matter.  He should be advised of the time limit for perfecting his appeal, and be afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


